JohNston, Ch.
delivered the opinion of the Court.
The case presented by this appeal came properly within the discretion of the Chancellor: and we should not be authorized to interfere with his decision unless it were grossly erroneous. So far from being so; we are all satisfied his discretion was very properly exercised.
We do not intend to say, that it was within the competency of the commissioner to withhold a report, upon the ground, that the evidence was either too obscure, or insufficient. Such a position would constitute him the exclusive judge of the evidence. The plaintiff had a right to require a report either for or against him; and if a report of the latter character were made, — he had *370a right to except to it, and to take the opinion of the Court upon the effect of the evidence submitted.
But the plaintiff required no report, — took no measure to obtain one, — either by rule or otherwise. And when we consider the length of time the case had been pending; the time which had elapsed since the evidence was closed; and, especially, when we consider, that after the explicit notice served on him in November, he totally abstained from taking any steps whatever ; we think there was conclusive evidence of laches on his part, richly entitling the defendants to their motion. Were they to be forever hung up in Court ? and, how else were they to secure themselves from interminable litigation than by moving for an order to dismiss the bill for want of prosecution?
It is ordered that the order be affirmed, and the appeal dismissed.
Dtjnkin, Ch. concurred.

Appeal dismissed.